DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Pub. No. 20210012497 as follows:
Instant application:

1. A diagnosis support device comprising: 

an acquisition unit that acquires medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing device and head species information representing a head species of the subject; and 

a determination unit that determines presence or absence of an abnormality in the medical image of the subject based on the medical image data and the head species information acquired by the acquisition unit and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the head species information.

2. The diagnosis support device according to claim 1, wherein the plurality of pieces of the medical image data for learning include first medical image data representing a first medical image not including a lesion and second medical image data representing a second medical image including a lesion corresponding to a disease.

3. The diagnosis support device according to claim 2, wherein the second medical image includes a medical image classified for each disease determined in advance as a disease that is likely to be suffered for each head species.

4. The diagnosis support device according to claim 1, wherein the determination unit determines the head species of the subject, using an optical image obtained by imaging a head portion of the subject, and wherein the acquisition unit acquires the head species information representing the head species of the subject determined by the determination unit.

5. The diagnosis support device according to claim 1, wherein the subject is a dog, and wherein the head species is a short-headed species, a middle-headed species, or a long-headed species.

6. A diagnosis support method executed by a computer, the method comprising: 

acquiring medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing 

determining presence or absence of an abnormality in the medical image of the subject based on the acquired medical image data and head species information and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the head species information.

7. A non-transitory computer-readable storage medium storing a diagnosis support program for causing a computer to execute processing, the processing comprising: 

acquiring medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing device and head species information representing a head species of the subject; and 

determining presence or absence of an abnormality in the medical image of the subject based on the acquired medical image data and head species information and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the head species information.
Pub. No. 20210012497.

1. A diagnosis support device comprising: 

an acquisition unit that acquires medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing device and type information representing a type which is classified by at least one of a body length or weight of the animal and to which the subject belongs; and 

a determination unit that determines presence or absence of an abnormality in the medical image of the subject based on the medical image data and the type information acquired by the acquisition unit and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the type information.

2. The diagnosis support device according to claim 1, wherein the plurality of pieces of the medical image data for learning include first medical image data representing a first medical image not including a lesion and second medical image data representing a second medical image including a lesion corresponding to a disease.

3. The diagnosis support device according to claim 2, wherein the second medical image includes a medical image classified for each disease determined in advance as a disease that is likely to be suffered for each type.

4. The diagnosis support device according to claim 1, wherein the determination unit determines the type of the subject from the weight of the subject, and wherein the acquisition unit acquires the type information representing the type of the subject determined by the determination unit.

5. The diagnosis support device according to claim 1, wherein the subject is a dog, and wherein the type is a small-sized dog, a medium-sized dog, or a large-sized dog.

6. A diagnosis support method executed by a computer, the method comprising: 

acquiring medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing device and type information representing a type which is classified by 

determining presence or absence of an abnormality in the medical image of the subject based on the acquired medical image data and type information and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the type information.

7. A non-transitory computer-readable storage medium storing a diagnosis support program for causing a computer to execute processing, the processing comprising: 

acquiring medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing device and type information representing a type which is classified by at least one of a body length or weight of the animal and to which the subject belongs; and 

determining presence or absence of an abnormality in the medical image of the subject based on the acquired medical image data and type information and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the type information.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai et al. (US 20110144482) in view of Kim Sung Hyun (KR 10-1880678 B1).
Considering claims 1, 6, 7, Sendai teaches a diagnosis support device/ a diagnosis support method executed by a computer/ a non-transitory computer-readable storage medium storing a diagnosis support program for causing a computer to execute processing, comprising: 
an acquisition unit (mammographic unit) that acquires medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing 
a determination unit ([0058]) that determines presence or absence of an abnormality in the medical image of the subject based on the medical image data and the species information acquired by the acquisition unit and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning and the species information (Fig.1-16, [0009], [0059] …possibly be abnormal shadows, and whether or not each extracted area is an abnormal shadow candidate is determined using a classifier, such as a neural network, to detect the abnormal shadow candidate…, [0063]-[0065]).
Sendai do not clearly teach a medical image capturing device and head species information representing a head species of the subject.
Kim teaches a medical image capturing device and head species information representing a head species of the subject (pg.2, lines 1-6, system generates a learning model by performing machine learning on a medical image of a specific body part of a person or an animal, A medical image obtained by photographing a specific body part of a person or an animal is inputted as a query, and a normal / abnormal discrimination, a lesion localization, and a case similar to the discriminated lesion are searched and provided for the body part, and the body age is estimated and presented To diagnose the current state…, pg.3, lines 14-27, pg.6, lines 4-10, information can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Kim to Sendai to provides a system for inspecting a medical image with improved accuracy and speed, including discrimination of normal / abnormal state, lesion location, and search of a case similar to a detected lesion when a specific medical image is input, Based on this, we will provide an integrated system that diagnoses the current condition of the disease, predicts the future state of the disease, and suggests the most appropriate treatment method in the current state.
Considering claim 4, Sendai and Kim further teach wherein the determination unit determines the head species of the subject, using an optical image obtained by imaging a head portion of the subject, and wherein the acquisition unit acquires the head species information representing the head species of the subject determined by the determination unit (Kendai: Fig.1-16, [0009], [0051], [0055], [0059] …possibly be abnormal shadows, and whether or not each extracted area is an abnormal shadow candidate is determined using a classifier, such as a neural network, to detect the abnormal shadow candidate…, [0063]-[0065], Kim: pg.2, lines 1-6, pg.3, lines 14-27, pg.6, lines 4-10, information can include information on the age, sex, race, height, weight, family history, disease, etc. of the person or animal).
Considering claim 5, Sendai and Kim further teach wherein the subject is a dog, and wherein the head species is a short-headed species, a middle-headed species, or a long-headed species (Kendai: Fig.1-16, [0009], [0051], [0055], [0059] …possibly be abnormal shadows, and whether or not each extracted area is an abnormal shadow candidate is determined using a .
Allowable Subject Matter
4.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641